DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4/23/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Status of the Claims
	Claims 5 and 20 remain cancelled. Claims 1, 10-11, and 17 are currently amended. Claims 2-4, 6-7, 12-13, 16, 18-19, and 21-22 are as previously presented. Claims 8-9 and 14-15 are original. Claims 1-4, 6-19, and 21-22 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claim 10 has been sufficiently amended to correct the minor informality objected to in the previous office action, and thus the corresponding objections for claims 10-16 are withdrawn.
Rejection Under 35 USC 112(b)
	Claims 1 and 17 have been amended to sufficiently clarify which specific inputs are being referenced in each limitation such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. particular aspects of the first and second user inputs including a touch screen or dragging motion, receipt of a third user input on a display, generation of a second three-dimensional image different from the first image, etc.), and thus the corresponding 35 USC 103 rejections for claims 1-4, 6-19, and 21-22 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 103
	On page 13 of the Remarks filed 4/23/2021 Applicant argues that the Thomas reference fails to teach the user inputs being received via touch inputs and/or dragging motions, as well as the generation of at least one request for user input. Applicant further asserts that neither the newly cited Olson reference nor any other prior art references of record cure the alleged deficiencies. Applicant’s arguments are fully considered, but are not persuasive. Though Examiner agrees that Thomas does not explicitly disclose each of these features (the touch inputs, dragging motion, and requests for user input), Examiner maintains that the references in combination do teach the amended claims. Olson provides disclosure of receiving surgical planning inputs via touch inputs and/or dragging motions on a touch screen display (see Olson [0137], [0141]), which one of ordinary skill in the art would find it obvious to combine with the systems and methods of Thomas in order to provide these inputs in a simplified manner without the need for a keyboard, mouse, or other additional input device, as suggested by Olson [0131]. Additionally, the display of modifiable user interfaces as in Olson (and Thomas, as in [0086]) are equivalent to generating at least one request for user input to identify features of an anatomic structure and/or to identify at least a portion of an access plan because the screen itself invites user modification and input to manually ensure correctness so that errors are minimized in the automated image processing and planning procedures, as 

Notice to Applicant
Invention I (claims 1-4, 6-9, and 21), Invention II (claims 10-16), and Invention III (claims 17-19 and 22) are directed to inventions which are not directly corresponding claims. No restriction requirement has been made at this time; Inventions I, II, and III have not been restricted because there would be no serious search burden to examine all three inventions. However, Examiner notes that if the inventions are amended such that they further diverge in scope and would constitute a serious burden, a restriction may be required in a subsequent action.  

Claim Objections
Claims 1-4, 6-9, and 21 are objected to because of the following informalities: claim 1 includes both a comma and a semicolon at the end of the “receiving a second user input” limitation in the last line of the first full page of claim text; the comma is extraneous and should be deleted. Appropriate correction is required. Claims 2-4, 6-9, and 21 are also objected to on this basis because they inherit the typographical error due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen et al. (US 20080123922 A1) in view of Thomas et al. (US 20160070436 A1), Olson et al. (US 20130172906 A1), and Ferrant et al. (EP 1684233 A1). 
Claim 1
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure using at least one computer system (Gielen abstract, [0002], [0034], [0076], noting a computer processor-based surgical planning procedure), the method comprising: 
receiving over an electronic network, at the at least one computer system, a plurality of radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], [0082], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a first three-dimensional image on a display, using a processor, representing the anatomical structure by overlaying the plurality of radiographic images (Gielen Fig. 10, [0073], [0083], noting that selected image data, such as an exemplary image data, may be displayed on a human readable display; see further [0085], noting the images may be represented in three dimensions when displayed, e.g. by combining many two-dimensional images as in [0081]), wherein the processor automatically identifies an object in the three-dimensional image  (Gielen [0028]-[0029], 
; 
; 
receiving a second user input identifying at least the portion of the access plan for performing the medical procedure,  (Gielen [0062]-[0063], noting selection of an entry region (i.e. a portion of an access plan), which may be manually determined per [0063] such that it is considered equivalent to receiving a user input identifying at least an entry region portion of an access plan);
receiving a third user input  (Gielen Fig. 8, [0073], noting determined possible trajectories are output to the display for final user selection such that “a user can make the final determination of the appropriate trajectory that is output in block 118.” The selection of the final trajectory is considered equivalent to receipt of a third user input including an instruction to generate a second three-dimensional image on the display, the second image being different from the first image because as shown in at least Fig. 10 & [0114], the final selected trajectory is displayed on an annotated version of the original image such that choosing a particular trajectory amounts to an instruction to generate the second, annotated image in a particular manner);
generating the second three-dimensional image on the display, using a processor, the second three-dimensional image including the features of the anatomical structure selected by the first user input (Gielen Fig. 10, [0114], noting the final proposed trajectory (i.e. as selected by a user’s input per [0073]) is shown on an annotated version of the original image, i.e. a second three-dimensional image different from the first but that still includes all the features of the first image, including features of the anatomical structure. See also [0085], noting that images may be displayed in 2, 3, or 4 dimensions, indicating that annotated images as in Fig. 10 could be rendered in three dimensions);
identifying, by the processor, at least one access plan for performing the medical procedure based at least on the identified object and the second user input, wherein the at least one access plan includes the portion of the access plan identified by the user (Gielen abstract, Fig. 1 elements 26-28, Fig. 6 elements 110-112, [0008], [0061]-[0064], [0068], noting the computer system determines appropriate entry points and trajectories (i.e. access plans) for the surgical procedure based upon the identified anatomical features and selected entry region, i.e. based on the identified object and the user input relating to the entry region portion of the access plan. See further [0073] where a final selection of a plan is made); and 
generating a display of the identified at least one access plan associated with the second three-dimensional image (Gielen Fig. 6 element 118, Fig. 10, [0114], noting an identified trajectory (i.e. access plan) is displayed on a human readable display with the radiographic images, which may be three-dimensional as noted above), 
.  
In summary, Gielen teaches a method that includes the acquisition and processing of 3D radiographic images to identify targets in the images and subsequently provide access plans to reach the targets. As explained above, paras. [0040]-[0044] describe a method of image processing to identify a homogenous region in the image, beginning with a seed voxel known to be within the target region. Para. [0044] notes that initial seed voxel options may be automatically identified by the system (e.g. based on intensity, location, etc.) and presented to a user for final selection; this operation could be construed as the system generating a request for input from a user and receiving a user’s confirmation that the selected seed voxel is indeed within the target region. However, Examiner concedes that this initial seed 
Thus Gielen fails to explicitly disclose generating at least one request for user input to identify features of the anatomical structure in the three-dimensional image and to identify at least a portion of an access plan for performing the medical procedure; receiving a first user input identifying the features of the anatomical structure; and wherein generating the at least one request for user input includes asking a user to confirm that the object in the one or more radiographic images is the kidney stone as Applicant intends. Further, although Gielen contemplates use of a touch screen for allowing user inputs to the system (see [0083]), it fails to explicitly disclose wherein the first user input includes one or more touch inputs on the display, wherein the second user input includes a dragging motion on the display, and the third user input being received on the display. In addition, Gielen fails to explicitly disclose that the identified object is specifically a kidney stone. 
However, Thomas teaches that in a surgical planning system a user may manually confirm automatically identified surgical targets in 3D medical images (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, referred to as ‘reformats’. This technique visualizes representations of one or more 2D planes through the 3D space containing the image data…. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”). The operation of displaying a reformattable rendering of identified surgical target locations to a user is equivalent to generating a request for user input to identify anatomical features and at least a portion of an access plan that includes asking a user to confirm that the identified object is the target object because such a display allows a user to refine the target’s position and thereby confirm that a surgical access plan should be determined for the target at the target location. Similarly, the operation of the user adjusting, refining, and confirming the target position on the displayed image is equivalent to receiving a first user input identifying the features of the anatomical structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target identification method of Gielen with the post-
Thus Gielen in view of Thomas teaches a method for planning surgical trajectories based on targets identified via image processing and manual user confirmation. Both Gielen and Thomas contemplate use of touch screens for receiving user inputs (Gielen [0083]; Thomas [0079] & [0089]). However, the combination fails to explicitly disclose that the first user input includes one or more touch inputs on the display, that the second user input includes a dragging motion on the display, and that the third user input is received on the display. However, Olson teaches that user inputs identifying target points and/or providing portions of surgical access plans (such as a line or path) can be received via touch inputs and/or dragging motions on a touch screen display (Olson [0137], [0141]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch screen-capable system of the combination to specifically allow various types of touch inputs for surgical planning as in Olson in order to provide these inputs in a simplified manner without the need for a keyboard, mouse, or other additional input device, as suggested by Olson [0131]. 
Thus Gielen in view of Thomas and Olson teaches a method for planning surgical trajectories based on targets identified via image processing and manual user confirmation, e.g. via touch screen inputs. Gielen further discloses that the method would be useful for other portions of a patient’s anatomy for use during various types of guided procedures (“the device may be used in any region of the body… [the system] may be used in any appropriate procedure, such as one that is generally minimally invasive, arthroscopic, percutaneous, stereotactic, or an open procedure” per [0077]), and Thomas contemplates use of a targeting and planning procedure for any part of a patient’s body, including the kidney (“The systems and methods described herein may be used in applications such as… kidney or pancreas imaging. Persons of skill will appreciate that the methods and systems described herein are not limited to the uses and surgical procedures described above, but can be extended to a variety of procedures that utilize imaging, planning and navigation” per [0192]). 
However, the present combination does not explicitly disclose the identified and confirmed object specifically being a kidney stone. Thus, the only difference between the combination and the instant 
Claim 2
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches wherein the medical procedure is percutaneous nephrolithotomy or percutaneous nephrolithotripsy, and the anatomical structure is a kidney (Gielen [0077], noting the system can be used in percutaneous procedures; see further Thomas [0086], [0192], noting the system can be implemented for surgical procedures in any part of a patient’s body, including where kidney imaging would be required; see finally Ferrant abstract, [0001], [0032], noting the system can help plan surgical interventions to treat kidney stones when other non-invasive options are not possible, i.e. amounting to percutaneous lithotomy or lithotripsy). 
Claim 3
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches wherein the one or more radiographic images includes images obtained by computer tomography (Gielen [0027], [0035], [0085], noting CT imaging techniques may be utilized).  
Claim 4
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches the method comprising automatically identifying one or more features of the anatomical structure in the three-dimensional image before generating the at least one request for user input (Gielen [0028]-[0029], [0036], noting the system identifies anatomical landmarks and anatomical 
Claim 6
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches the method comprising modifying the three-dimensional image based on the first user input (Gielen Figs. 7 & 10, [0114], noting the display of an image may be modified with representations of determined entry points and possible trajectories (e.g. dashed lines) for a procedure; see further [0008], [0061]-[0064], [0068], noting the computer system can determine entry points and trajectories (i.e. an access plan) for the surgical procedure based upon identified anatomical features and manual entry region determinations; the identification of anatomical features (i.e. the kidney stone as in the combination) may be based on a user’s manual confirmation input as in Thomas [0086] such that the image is modified based on a trajectory determined from a confirmed target location. Alternatively, see at least Thomas [0086], noting a user may adjust identified target locations such that the displayed 3D image is reformatted (i.e. modified) with the adjusted target locations).  
Claim 7
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 6, and the combination further teaches wherein modifying the three-dimensional image includes comparing the one or more radiographic images to reference patient data for the medical procedure (Gielen Figs. 7 & 10, [0114], noting modification of the display of an image with an overlaid proposed access plan; see further [0063], noting the entry region (i.e. part of the access plan shown on the modified image) can be based upon patient-specific information, generally accepted anatomy, or combinations thereof; for example the entry region can be determined by considering a combination of entry points generally accepted as safe (i.e. reference patient data) as well as prior procedures and the particular anatomy of the patient (e.g. the current radiographic images); taken together, this is equivalent to comparing the one or more radiographic images to reference patient data; thus the modified image of Figs. 7 & 10 showing entry points and trajectories include the comparison because determination of aspects of the access plan may be based on the comparison of the image to reference patient data. Thomas [0098] & [0122] also show that reference patient data such as recovery times from previous patient with similar surgeries may be 
Claim 8
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches the method comprising generating a patient template that indicates an insertion site according to the identified at least one access plan (Gielen Fig. 7, [0062]-[0064], noting the access plan includes an entry region which may be displayed as in Fig. 7, i.e. generated as a template).  
Claim 21
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 1, and the combination further teaches the method comprising 
calculating, by the processor, at least one characteristic of the kidney stone based on the three-dimensional image (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones); [0068] further notes that the calculated trajectories include a distance, so the geometric characteristics are understood as including a characteristic such as skin to kidney stone distance), 

wherein identifying the at least one access plan includes calculating a needle trajectory based on the calculated at least one characteristic of the kidney stone (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones)). 
Though the present combination contemplates calculation of characteristics of the anatomical target (i.e. the kidney stone) as shown above, it does not explicitly disclose wherein the calculated characteristic is chosen from stone burden or stone density. However, Ferrant teaches that when a kidney stone is automatically identified from radiographic images, its density and overall volume (i.e. burden) may be calculated (Ferrant abstract, [0015], [0022]) and used for further surgical treatment planning when non-surgical treatments are not possible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate characteristics such as stone density and burden for a detected kidney stone as taught by Ferrant in the system of the .  

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen in view of Thomas, Olson, Ferrant, and Kukuk et al. (US 20080194945 A1).
Claim 10
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure using at least one computer system (Gielen abstract, [0002], [0034], [0076], noting a computer processor-based surgical planning procedure), the method comprising: 
receiving over an electronic network, at the at least one computer system, one or more radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], [0082], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a display of the one or more radiographic images (Gielen Fig. 10, [0073], [0083], noting that selected image data is displayed on a human readable display); 
; 
;
receiving a second user input identifying at least the portion of the access plan for performing the medical procedure (Gielen [0062]-[0063], noting selection of an entry region (i.e. a portion of an access plan), which may be manually determined per [0063] such that it is considered equivalent to receiving a user input identifying at least an entry region portion of an access plan);
receiving a third user input (Gielen Fig. 8, [0073], noting determined possible trajectories are output to the display for final user selection such that “a user can make the final ;
generating the three-dimensional image on the display, using a processor, the three-dimensional image including the features of the anatomical structure selected by the first user input (Gielen Fig. 10, [0114], noting the final proposed trajectory (i.e. as selected by a user’s input per [0073]) is shown on an annotated version of the original image, i.e. a second three-dimensional image different from the first but that still includes all the features of the first image, including features of the anatomical structure. See also [0085], noting that images may be displayed in 2, 3, or 4 dimensions, indicating that annotated images as in Fig. 10 could be rendered in three dimensions); 
identifying one or more objects in the one or more radiographic images (Gielen [0028]-[0029], [0036], noting the system identifies anatomical landmarks and anatomical targets in the acquired images via image processing; see further [0040]-[0044], noting a region growing method to identify a homogenous region in an image; see further [0056], noting “The thresholding method can help separate the object, which appears dark in the image data, and the background, which appears light. The thresholding procedure allows for a determination of a three-dimensional boundary of a particular object. Therefore, the thresholding operation can determine the pixels in the image data that define the boundary of the object”);
identifying, by the at least one computer system, at least one access plan for performing the medical procedure based at least on the the identified object and the received second user input (Gielen abstract, Fig. 1 elements 26-28, Fig. 6 elements 110-112, [0008], [0061]-[0064], [0068], noting the computer system determines an entry point and a trajectory (i.e. an access plan) for the surgical procedure based upon the identified anatomical features and selected entry region, i.e. based on the identified object and the user input relating to the entry region portion of the access plan. 
generating a display of the identified at least one access plan over the three-dimensional image (Gielen Fig. 6 element 118, Fig. 10, [0073], noting identified trajectories (i.e. access plans) are displayed on a human readable display with the radiographic images, which may be three-dimensional as noted above); 

performing the medical procedure by inserting a needle into the patient at an insertion site according to the at least one access plan,  (Gielen Fig. 1, [0029], [0031], [0112]-[0118], noting the surgical procedure actually takes place after the planning stage according to a variety of methods (e.g. frameless, stereotactic, open) and is finished by closing the incision, etc.),
.  
In summary, Gielen teaches a method that includes the acquisition and processing of radiographic images to identify targets in the images and subsequently provide access plans to reach the targets. As explained above, paras. [0040]-[0044] describe a method of image processing to identify a homogenous region in the image, beginning with a seed voxel known to be within the target region. Para. [0044] notes that initial seed voxel options may be automatically identified by the system (e.g. based on intensity, location, etc.) and presented to a user for final selection; this operation could be construed as the system generating a request for input from a user and receiving a user’s confirmation that the selected seed voxel is indeed within the target region. However, Examiner concedes that this initial seed voxel selection is not what Applicant intends with the request for and receipt of first user input identifying features of the anatomical structure. 
Thus Gielen fails to explicitly disclose generating at least one request for user input to identify features of the anatomical structure in the three-dimensional image and to identify at least a portion of an access plan for performing the medical procedure and receiving a first user input identifying the features of the anatomical structure as Applicant intends. Further, although Gielen contemplates use of a touch screen for allowing user inputs to the system (see [0083]), it fails to explicitly disclose wherein the first user input includes one or more touch inputs on the display and the third user input being received on the display. In addition, Gielen fails to explicitly disclose that the object identification step is performed by comparing the one or more radiographic images to reference patient data, that the identified object is specifically a kidney stone, that the medical procedure is specifically percutaneous nephrolithotomy or percutaneous nephrolithotripsy, that the anatomical structure is specifically a kidney, a step of calculating, by the at least one computer system, at least a stone burden and a stone density of the kidney stone based on the one or more radiographic images, wherein the access plan is selected based at least in part on the stone burden and the stone density of the kidney stone, and wherein the insertion site is identified by a light source in communication with the electronic network.
However, Thomas teaches that in a surgical planning system a user may manually confirm automatically identified surgical targets in 3D medical images (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, referred to as ‘reformats’. This technique visualizes representations of one or more 2D planes through the 3D space containing the image data…. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”). The operation of displaying a reformattable rendering of identified surgical target locations to a user is equivalent to generating a request for user input that includes asking a user to confirm that the identified object is the target object because such a display allows a user to refine the target’s position and thereby confirm that a surgical access plan should be determined for the target at the target location. Similarly, the operation of the user adjusting, refining, and confirming the target position on the displayed image is equivalent to receiving a first user input identifying the features of the anatomical structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target identification method of Gielen with the post-identification target confirmation method of Thomas in order to allow a human user to manually confirm the location of a surgical target until they are satisfied in order to minimize errors in 
Though Gielen contemplates the use of many image processing techniques for identifying anatomical features of an image (“The 3-D segmentation can be performed in any appropriate manner such as with known region growing segmentation schemes, geometric active contour models, and various other appropriate techniques” per [0040]), it does not explicitly disclose object identification by comparing the one or more radiographic images to reference patient data. However, Thomas further teaches that identifying surgical targets in medical images may occur by comparing the image of a current patient to an anatomical atlas and/or library of stored images of normal healthy tissue, i.e. reference patient data (Thomas [0105], claim 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the reference-based target identification method of Thomas as one of the known image processing techniques of the combination because simple substitution of one known element for another producing predictable results (i.e. the identification of a surgical target via comparison to reference patient data instead of via region growing, contour modeling, or any other technique) renders the claim obvious. Further, this form of target identification has the advantage of being able to identify anomalous structures because it compares a patient’s image to that of normal, healthy tissue (as suggested by Thomas [0105] & claim 2). 
Thus Gielen in view of Thomas teaches a method for planning surgical trajectories based on targets identified via image processing and manual user confirmation. Both Gielen and Thomas contemplate use of touch screens for receiving user inputs (Gielen [0083]; Thomas [0079] & [0089]). However, the combination fails to explicitly disclose that the first user input includes one or more touch inputs on the display and that the third user input is received on the display. However, Olson teaches that user inputs identifying target points and/or providing portions of surgical access plans can be received via touch inputs on a touch screen display (Olson [0137], [0141]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch screen-capable system of the combination to specifically allow various types of touch inputs for surgical planning as in Olson in order to provide these inputs in a simplified manner without the need for a keyboard, mouse, or other additional input device, as suggested by Olson [0131]. 
Thus Gielen in view of Thomas and Olson teaches a method for planning surgical trajectories 
However, the present combination does not explicitly disclose the identified object specifically being a kidney stone, the medical procedure specifically being percutaneous nephrolithotomy or percutaneous nephrolithotripsy, nor the anatomical structure specifically being a kidney. Thus, the only difference between the combination and the instant claims lies in the application of a surgical planning method to a specific procedure that would require the identification and targeting of a kidney stone within a kidney. Ferrant shows that identification of kidney stones from medical images is useful for planning interventions to eliminate the kidney stones, including surgical operations when other non-invasive options are not possible, i.e. amounting to percutaneous lithotomy or lithotripsy (Ferrant abstract, [0001], [0032]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the surgical planning procedure of the combination (including the identification and confirmation of an object in radiographic images) in a specific kidney stone targeting procedure as described in Ferrant such that the identified and confirmed object is a kidney stone and the procedure is a surgical kidney stone treatment such as percutaneous lithotomy or lithotripsy because substitution of one known element for another producing a predictable result (i.e. targeting a kidney stone for a kidney stone removal procedure instead of targeting a brain structure or other similar generic surgical target for a different spatially targeted surgical procedure) renders the claim obvious. 
Thus, the combination of Gielen, Thomas, Olson, and Ferrant teaches a method for surgical planning and performance of a kidney stone removal procedure. Gielen further describes selecting an calculating, by the at least one computer system, at least a stone burden and a stone density of the kidney stone based on the one or more radiographic images, wherein the access plan is selected based at least in part on the stone burden and the stone density of the kidney stone. 
However, Ferrant teaches that when a kidney stone is automatically identified from radiographic images, its density and overall volume (i.e. burden) may be calculated (Ferrant abstract, [0015], [0022]) and used for further surgical treatment planning when non-surgical treatments are not possible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate characteristics such as stone density and burden for a detected kidney stone as taught by Ferrant in the system of the combination in order to help a user plan whether surgical or nonsurgical interventions are most appropriate for a given patient (as suggested by Ferrant abstract & [0032]), thereby providing at least some basis of input for an eventual surgical planning procedure.  
In summary, the combination of Gielen, Thomas, Olson, and Ferrant teaches a method for surgical planning and performance of a kidney stone removal procedure. Gielen further teaches the system including a networked C-arm apparatus that provides imaging of the patient body (Gielen Fig. 9, [0078]-[0086], noting components of the C-arm apparatus communicate with the computer system). However, the present combination does not explicitly disclose wherein the insertion site is identified by a light source in communication with the electronic network. However, Kukuk teaches that a C-arm apparatus may include a light source for identifying a surgical site (Kukuk abstract, [0003]-[0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the light source of Kukuk in the networked C-arm apparatus of the combination in order to provide a visible guide for needle placement in an effort to reduce procedure time and radiation exposure while improving targeting accuracy, as suggested by Kukuk [0003] and [0006]. 
Claim 11
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 10, and the wherein generating the at least one request for user input includes asking a user to identify or confirm a location of the kidney stone identified in the one or more radiographic images, and wherein the second user input includes a dragging motion (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, …. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”; in the context of the combination, the surgical target is a kidney stone. See also Thomas [0141], noting a line or path may be identified in a surgical planning system by a user touching and dragging a finger across the screen, equivalent to the second user input identifying at least part of an access plan). 
Claim 12
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 11, and the combination further teaches the method comprising calculating at least one characteristic of the kidney stone based on a skin to a kidney capsule distance or the skin to the kidney stone distance (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones); [0068] further notes that the calculated trajectories include a distance, so the geometric characteristics are understood as including skin to kidney stone distance).   
Claim 13
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 12, and the combination further teaches wherein identifying the at least one access plan includes calculating a needle trajectory based on the calculated at least one characteristic of the kidney stone (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones).  
Claim 14
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 10, and the combination further teaches wherein the at least one access plan includes a location and a depth for inserting a needle at an insertion site (Gielen Fig. 10, [0068], noting the access plan includes a specific 
Claim 15
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 14, and the combination further teaches wherein the at least one access plan includes information on a trajectory of the needle for insertion (Gielen abstract).  

Claims 9, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen in view of Thomas, Olson, Ferrant, and Bangera et al. (US 20140039658 A1).
Claim 9
Gielen in view of Thomas, Olson, and Ferrant teaches the method of claim 8, showing generation of a patient template. Gielen further describes that the planned procedure may be an “open procedure” that is not guided with a navigation system (per [0031], [0113], [0120]), understood as equivalent to a manually performed procedure. However, the combination does not explicitly disclose wherein generating the patient template includes the actual printing of one or more markings identifying the insertion site to a sheet for transfer to a patient. However, Bangera teaches wherein generating the patient template includes the actual printing of one or more markings identifying the insertion site to a sheet for transfer to a patient (Bangera abstract, Fig. 2, Fig. 36 element 3630, [0109], [0221], noting the physical printing of a custom template as a sheet based on imaging of a particular patient, wherein the template has one or more needle access regions and associated fiducial markings identifying the appropriate insertion site when transferred to a patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the actual physical printing of the generated custom template in order to produce a physical guide to aid a medical practitioner in the correct placement of a needle during a treatment (such as an open procedure per Gielen [0031] & [0120]), as suggested by Bangera [0108]. 
Claim 17
Gielen teaches a method for determining a patient-specific surgical access plan for a medical procedure using at least one computer system (Gielen abstract, [0002], [0034], [0076], noting a computer the method comprising: 
receiving over an electronic network, at the at least one computer system, a plurality of radiographic images of an anatomical structure of a patient (Gielen Fig. 1 element 22, [0027], [0035], [0082], noting the system obtains (i.e. receives) images (e.g. any of a variety of radiographic formats) of any portion of a patient’s anatomy, i.e. an anatomical structure); 
generating a first three-dimensional image on a display, using a processor, representing the anatomical structure by overlaying the plurality of radiographic images (Gielen Fig. 10, [0073], [0083], noting that selected image data, such as an exemplary image data, may be displayed on a human readable display; see further [0085], noting the images may be represented in three dimensions when displayed, e.g. by combining many two-dimensional images as in [0081]);
identifying one or more objects  (Gielen [0028]-[0029], [0036], noting the system identifies anatomical landmarks and anatomical targets in the acquired images via image processing; see further [0040]-[0044], noting a region growing method to identify a homogenous region in an image; see further [0056], noting “The thresholding method can help separate the object, which appears dark in the image data, and the background, which appears light. The thresholding procedure allows for a determination of a three-dimensional boundary of a particular object. Therefore, the thresholding operation can determine the pixels in the image data that define the boundary of the object”); 
; 
; 
receiving a second user input identifying at least the portion of the access plan for performing the medical procedure, (Gielen [0062]-[0063], noting selection of an entry region (i.e. a portion of an access plan), which may be manually determined per [0063] such that it is considered equivalent to receiving a user input identifying at least an entry region portion of an access plan); 
receiving a third user input (Gielen Fig. 8, [0073], noting determined possible trajectories are output to the display for final user selection such that “a user can make the final determination of the appropriate trajectory that is output in block 118.” The selection of the final trajectory is considered equivalent to receipt of a third user input including an instruction to generate a second three-dimensional image on the display, the second image being different from the first image because as shown in at least Fig. 10 & [0114], the final selected trajectory is displayed on an annotated version of the original image such that choosing a particular trajectory amounts to an instruction to generate the second, annotated image in a particular manner);
generating the second three-dimensional image on the display, using a processor, the second three-dimensional image including the features of the anatomical structure selected by the first user input (Gielen Fig. 10, [0114], noting the final proposed trajectory (i.e. as selected by a user’s input per [0073]) is shown on an annotated version of the original image, i.e. a second three-dimensional image different from the first but that still includes all the features of the first image, including features of the anatomical structure. See also [0085], noting that images may be displayed in 2, 3, or 4 dimensions, indicating that annotated images as in Fig. 10 could be rendered in three dimensions);
identifying, by the processor, at least one access plan for performing the medical procedure based at least on theidentified object and the second user input, wherein the at least one access plan includes the portion of the access plan identified by the user (Gielen abstract, Fig. 1 elements 26-28, Fig. 6 elements 110-112, [0008], [0061]-[0064], [0068], noting the computer system determines appropriate entry points and trajectories (i.e. access plans) for the surgical procedure based upon the identified anatomical features and selected entry region, i.e. based on the identified object and the user input relating to the entry region portion of the access plan. See further [0073] where a final selection of a plan is made);  -6-Application No.: 15/399,590 Attorney Docket No.: 09423-0267-01000
generating a display of the identified at least one access plan with the first three-dimensional image (Gielen Fig. 6 element 118, Figs. 7-8 & 10, [0073], noting identified trajectories (i.e. access plans) are displayed on a human readable display with the radiographic images; see further [0085], noting that 
generating a patient template that indicates an insertion site for the medical procedure according to the at least one access plan (Gielen Fig. 7, [0062]-[0064], noting the access plan includes an entry region which may be displayed as in Fig. 7, i.e. generated as a template);
, and 
wherein  (Gielen Fig. 7, [0062]-[0064], noting an entry region for insertion of a needle or other instrument is typically defined by four vertices (i.e. at least two markings) that denote a section of anatomy known to be safe for entry, based on the particular anatomy of a patient, or some combination of the two; in other words, the at least two markings identify the insertion site as part of the access plan and also provide a reference relative to an anatomical feature of the patient as shown in Fig. 7).  
In summary, Gielen teaches a method that includes the acquisition and processing of 3D radiographic images to identify targets in the images and subsequently provide access plans to reach the targets. As explained above, paras. [0040]-[0044] describe a method of image processing to identify a homogenous region in the image, beginning with a seed voxel known to be within the target region. Para. [0044] notes that initial seed voxel options may be automatically identified by the system (e.g. based on intensity, location, etc.) and presented to a user for final selection; this operation could be construed as the system generating a request for input from a user and receiving a user’s confirmation that the selected seed voxel is indeed within the target region. However, Examiner concedes that this initial seed voxel selection is not what Applicant intends with the request for and receipt of first user input identifying features of the anatomical structure. 
Thus Gielen fails to explicitly disclose generating at least one request for user input to identify features of the anatomical structure in the three-dimensional image and to identify at least a portion of an access plan for performing the medical procedure and receiving a first user input identifying the features of the anatomical structure as Applicant intends. Further, although Gielen contemplates use of a touch screen for allowing user inputs to the system (see [0083]), it fails to explicitly disclose wherein the first user input includes one or more touch inputs on the display, wherein the second user input includes a dragging motion on the display, and the third user input being received on the display. In addition, Gielen fails to explicitly disclose that the object identification step is performed by comparing the one or more radiographic images to reference patient data, that the identified object is specifically a kidney stone, that the medical procedure is specifically percutaneous nephrolithotomy or percutaneous nephrolithotripsy, that the anatomical structure is specifically a kidney, nor the actual printing of the patient template, wherein the printing includes printing at least a first marking and a second marking to a sheet for transfer to a patient.
However, Thomas teaches that in a surgical planning system a user may manually confirm automatically identified surgical targets in 3D medical images (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, referred to as ‘reformats’. This technique visualizes representations of one or more 2D planes through the 3D space containing the image data…. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”). The operation of displaying a reformattable rendering of identified surgical target locations to a user is equivalent to generating a request for user input that includes asking a user to confirm that the identified object is the target object because such a display allows a user to refine the target’s position and thereby confirm that a surgical access plan should be determined for the target at the target location. Similarly, the operation of the user adjusting, refining, and confirming the target position on the displayed image is equivalent to receiving a first user input identifying the features of the anatomical structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target identification method of Gielen with the post-identification target confirmation method of Thomas in order to allow a human user to manually confirm the location of a surgical target until they are satisfied in order to minimize errors in the automated image processing procedure, as suggested by Thomas [0086].
comparing the one or more radiographic images to reference patient data. However, Thomas further teaches that identifying surgical targets in medical images may occur by comparing the image of a current patient to an anatomical atlas and/or library of stored images of normal healthy tissue, i.e. reference patient data (Thomas [0105], claim 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, substitute the reference-based target identification method of Thomas as one of the known image processing techniques of the combination because simple substitution of one known element for another producing predictable results (i.e. the identification of a surgical target via comparison to reference patient data instead of via region growing, contour modeling, or any other technique) renders the claim obvious. Further, this form of target identification has the advantage of being able to identify anomalous structures because it compares a patient’s image to that of normal, healthy tissue (as suggested by Thomas [0105] & claim 2). 
Thus Gielen in view of Thomas teaches a method for planning surgical trajectories based on targets identified via image processing and manual user confirmation. Both Gielen and Thomas contemplate use of touch screens for receiving user inputs (Gielen [0083]; Thomas [0079] & [0089]). However, the combination fails to explicitly disclose that the first user input includes one or more touch inputs on the display, that the second user input includes a dragging motion on the display, and that the third user input is received on the display. However, Olson teaches that user inputs identifying target points and/or providing portions of surgical access plans (such as a line or path) can be received via touch inputs and/or dragging motions on a touch screen display (Olson [0137], [0141]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch screen-capable system of the combination to specifically allow various types of touch inputs for surgical planning as in Olson in order to provide these inputs in a simplified manner without the need for a keyboard, mouse, or other additional input device, as suggested by Olson [0131]. 
Thus Gielen in view of Thomas and Olson teaches a method for planning surgical trajectories 
However, the present combination does not explicitly disclose the identified object specifically being a kidney stone, the medical procedure specifically being percutaneous nephrolithotomy or percutaneous nephrolithotripsy, nor the anatomical structure specifically being a kidney. Thus, the only difference between the combination and the instant claims lies in the application of a surgical planning method to a specific procedure that would require the identification and targeting of a kidney stone within a kidney. Ferrant shows that identification of kidney stones from medical images is useful for planning interventions to eliminate the kidney stones, including surgical operations when other non-invasive options are not possible, i.e. amounting to percutaneous lithotomy or lithotripsy (Ferrant abstract, [0001], [0032]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the surgical planning procedure of the combination (including the identification and confirmation of an object in radiographic images) in a specific kidney stone targeting procedure as described in Ferrant such that the identified and confirmed object is a kidney stone and the procedure is a surgical kidney stone treatment such as percutaneous lithotomy or lithotripsy because substitution of one known element for another producing a predictable result (i.e. targeting a kidney stone for a kidney stone removal procedure instead of targeting a brain structure or other similar generic surgical target for a different spatially targeted surgical procedure) renders the claim obvious. 
In summary, the combination of Gielen, Thomas, Olson, and Ferrant teaches a method for surgical planning and performance of a kidney stone removal procedure, including the generation of an printing of the patient template, wherein the printing includes printing at least a first marking and a second marking to a sheet for transfer to a patient. However, Bangera teaches the actual printing of the patient template, wherein the printing includes printing at least a first marking and a second marking to a sheet for transfer to a patient (Bangera abstract, Fig. 2, Fig. 36 element 3630, [0109], [0221], noting the physical printing of a custom template as a sheet based on imaging of a particular patient, wherein the template has one or more needle access regions and associated fiducial markings (i.e. equivalent to the markings of Gielen) identifying the appropriate insertion site when transferred to a patient; the markings may comprise alignment marks that align with one or more reference points on the body region of the patient per [0157]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the actual physical printing of the generated custom template in order to produce a physical guide to aid a medical practitioner in the correct placement of a needle during a treatment (such as an open procedure per Gielen [0031] & [0120]), as suggested by Bangera [0108]. 
Claim 18
Gielen in view of Thomas, Olson, Ferrant, and Bangera teaches the method of claim 17, and the combination further teaches wherein generating the at least one request for user input includes asking a user to confirm a location of the kidney stone in the three-dimensional image (Thomas [0086], noting “Once the location of the one or more targets has been identified, their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data, …. Once the reformatted planes are presented to the user, they may adjust the each planar location within the 2D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”; in the context of the combination, the surgical target is a kidney stone).  
Claim 19
Gielen in view of Thomas, Olson, Ferrant, and Bangera teaches the method of claim 18, and the combination further teaches the method comprising calculating, by the processor, at least one characteristic of the kidney stone chosen from stone burden, stone density, a skin to a kidney capsule distance, the skin to the kidney stone distance, or a combination thereof (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones); [0068] further notes that the calculated trajectories include a distance, so the geometric characteristics are understood as including skin to kidney stone distance).  
Claim 22
Gielen in view of Thomas, Olson, Ferrant, and Bangera teaches the method of claim 19, and the combination further teaches wherein identifying the at least one access plan includes calculating a needle trajectory based on the calculated at least one characteristic of the kidney stone (Gielen [0068], noting trajectories are calculated based on geometrical characteristics between entry points (i.e. the skin) and the anatomical targets (i.e. in the combination’s application to kidneys, the kidney stones)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen in view of Thomas, Olson, Ferrant, and Kukuk as applied to claim 10 above, in further view of Rothgang et al. (US 20130218003 A1). 
Claim 16
Gielen in view of Thomas, Olson, Ferrant, and Kukuk teaches the method of claim 10, showing a light source to identify the insertion site. However, the combination fails to explicitly disclose wherein the light source includes specifically an “X” or crosshairs to identify the insertion site. However, Rothgang shows that it was known in the art to use crosshairs as the specific geometric shape with which to identify an insertion site with a light source on a patient’s skin (Rothgang Fig. 1, [0010], [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute an “X” or crosshairs pattern of Rothgang for the single point of light of the combination because both shapes are able to pinpoint a single entry point on a patient’s skin using a light source, and simple substitution of one known element for another producing a predictable result (i.e. the insertion site precisely identified using crosshairs instead of a single point) renders the claim obvious.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kostrzewski et al. (US 20150100066 A1) para. [0108] and Hillis et al. (US 20090222059 A1) para. [0038] each disclose a touchscreen display that allows a user to draw a desired surgical trajectory using a dragging motion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.H./Examiner, Art Unit 3626     

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687